Exhibit 10.4



 

BURLINGTON NORTHERN SANTA FE



1999 STOCK INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT



 

This Agreement ("Agreement") is made and entered into as of the 2nd day of May,
2005, by and between Burlington Northern Santa Fe Corporation, a Delaware
Corporation, (hereinafter "BNSF" or the "Company") and



[NAME OF EMPLOYEE]



a salaried employee of BNSF or one of its Related Companies (hereinafter
"Employee").



 

W

I T N E S S E T H





 

WHEREAS, BNSF has adopted the Burlington Northern Santa Fe 1999 Stock Incentive
Plan (the "Plan"), and the purpose of the Plan is to attract and retain salaried
employees possessing outstanding ability, motivate salaried employees to achieve
the growth goals of BNSF by making a portion of their total compensation
dependent on the accomplishment of these goals and to further the identity of
the interests of the shareholders of BNSF and salaried employees of BNSF and its
Related Companies by increasing the opportunities for these salaried employees
to become shareholders; and



WHEREAS, the Compensation and Development Committee (the "Committee") of the
Board of Directors wishes to encourage superior performance by the Employee by
making a Performance Stock Award to the Employee; and



WHEREAS, the Employee desires to perform services for BNSF and to accept the
distribution of Stock upon the achievement of the performance objectives
established by the Committee in accordance with the terms and provisions of the
Plan and this Agreement;



NOW, THEREFORE, BNSF hereby agrees that to the extent that the performance
objectives established by the Committee (as the same may be amended from time to
time) are achieved, BNSF will distribute to the Employee on May 2, 2008, (or as
soon as reasonably practicable thereafter) shares in a number not to exceed # of
shares shares of Stock (the "Performance Stock") subject to the following terms,
conditions and restrictions:



1. Restrictions on Transfer. The Performance Stock shall not be permitted to be
used in payment of a stock option exercise for a period of six months following
the May 2, 2008, date for the distribution of such Performance Stock to the
Employee.



2. Stock Power. Employee's acceptance of this Award Agreement constitutes a
grant by the Employee of a power of attorney authorizing a Stock Power to be
endorsed in blank prior to the distribution with respect to the award or the
forfeiture of the award. In addition, the Company shall be entitled to retain
possession of the Performance Stock for such time as is necessary for the
Company to make the distribution of the Performance Stock to the Employee.





3. Dividends. No dividends or dividend equivalents are payable during or with
respect to the period prior to May 2, 2008.



4. Salaried Employment Condition; Termination of Employment. Employee hereby
agrees that Employee shall not be entitled to the distribution of the
Performance Stock unless Employee was a salaried employee of BNSF Railway
Company or its successor on the date of this Agreement and throughout the period
from the date of this Agreement until May 2, 2008. All of the Performance Stock
is subject to forfeiture upon termination of salaried employment for any reason.



5. Taxes. The Employee agrees that BNSF or its Related Companies may require
payment by Employee of federal, state, railroad retirement or local taxes upon
the vesting of an Award. Employee may use cash or shares to satisfy tax
liabilities incurred, provided that if shares are used, shares from the vesting
Award may be used only to satisfy (i) applicable railroad retirement taxes, and
(ii) federal and state income taxes to the extent of the Supplemental Federal
Income Tax Withholding Rate as established by the Internal Revenue Code. Any
additional tax due must be satisfied by use of attestation of ownership of other
shares, provided, however, that the total shall not exceed the combined maximum
marginal tax rates applicable under federal and state tax laws.



6. No Contract of Employment. Nothing in this Agreement or in the Plan shall
confer any right to continued employment with BNSF or its Related Companies nor
restrict BNSF or its Related Companies from termination of the employment
relationship of Employee at any time.



7. No Violation of Law. Notwithstanding any other provision of this Agreement,
Employee agrees that BNSF shall not be obligated to deliver any shares of Stock
or make any cash payment, if counsel to BNSF determines such exercise, delivery
or payment would violate any law or regulation of any governmental authority or
agreement between BNSF and any national securities exchange upon which the Stock
is listed.



8. Conflicts. In the event of a conflict between the terms of this Agreement and
the Plan or the Compensation and Development Committee resolution, the Plan or
the resolution shall be the controlling document.



9. Termination Upon Failure to Achieve Performance Objectives. In the event the
performance objectives established by the Committee are not achieved, then this
Award Agreement shall terminate on May 2, 2008, and be of no further force or
effect with no further action by the parties being required.



10. Terms. Except as otherwise provided in this Award Agreement, and except
where the context clearly implies or indicates the contrary, a word, term, or
phrase defined in the Plan shall have the same meaning in this Award Agreement.



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



BURLINGTON NORTHERN



SANTA FE CORPORATION

/s/ Thomas N. Hund_________

Executive Vice President and

Chief Financial Officer